Citation Nr: 0924652	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-28 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 13, 2004 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1971.

By a decision entered in June 2002, the RO denied service 
connection for PTSD.  The RO notified the Veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  As a result, the 
RO's decision became final.  38 C.F.R. § 20.1103.

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO that 
reopened and granted the previously denied claim for service 
connection for PTSD, effective from January 13, 2004, as a 
result of the correction of military records.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(g).  On appeal, the Veteran 
seeks an earlier effective date.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
Veteran if further action is required on his part.


REMAND

In a statement dated in February 2005, the Veteran asserted 
that the RO committed clear and unmistakable error (CUE) when 
it denied his claim for service connection for PTSD in June 
2002.  38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).  Thus 
far, the RO has not formally considered that matter.  Because 
resolution of the Veteran's CUE claim could impact the 
effective date question currently on appeal, it needs to be 
addressed.  A remand is required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following action:

Take adjudicatory action on the matter of 
the Veteran's entitlement to an effective 
date prior to January 13, 2004 for the award 
of service connection for PTSD.  In so 
doing, consider the Veteran's allegations to 
the effect that the RO committed CUE when it 
denied his claim for service connection for 
PTSD in June 2002.  If the benefit sought 
remains denied, furnish the Veteran a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a citation to, and summary of, 38 C.F.R. 
§ 3.105(a).

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

